DETAILED ACTION
Claims 1 – 13 of U.S. Application No. 16819407 filed on 03/16/2020 are presented for examination out of which Independent claims 1 and 10 and dependent claims 3,5,6 have been amended as per filing on 04/07/2022.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Para 0047 of the specification was objected as per previous Office Action dated 1/28/2022. Applicant has amended Para 0047 in the amendment filed on 04/07/2022. Therefore, the objection is withdrawn.

Allowable Subject Matter
Claims 1 – 13 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent Claim 1 was rejected in Office Action dated 01/28/2022 under 35 U.S.C 102(a)(1) as being anticipated by Torsten. The Applicant has amended Claim 1 and argued in their argument filed on 04/07/2022 that Torsten does not anticipate the amended independent claim 1, specifically " Torsten does not disclose that the opening comprises an insertion section and a contact-making section adjoining the insertion section, which are configured such that the at least two shaped-bar ends are insertable into the insertion section and, in an event of a relative movement between the opening and the inserted shaped-bar ends, the inserted shaped-bar ends reach respective separate portions of the contact-making section," as recited in amended claim 1 (emphasis added). Further, Shafer fails to remedy the deficient teachings of Torsten."  Hence the examiner withdraws the rejection to amended claim 1.
Independent Claim 10 was rejected in Office Action dated 1/28/2022 under 35 U.S.C 102(a)(1) as being anticipated by Torsten. The Applicant has amended claim 10 and argued in their argument filed on 04/07/2022 that Torsten does not anticipate the amended independent claim 10, specifically “because independent claim 10 recites features similar to those discussed above with regard to claim 1, the Applicant respectfully submits that claim 10 is patentable over Torsten and Shafer at least for similar reasons, as well as its additionally recited features.” Hence the examiner withdraws the rejection to claim 10.
Claims 2-9 are allowable as they are dependent on Claim 1.
Claims 11-13 are allowable as they are dependent on Claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISWANATHAN SUBRAMANIAN whose telephone number is (571)272-4814. The examiner can normally be reached Monday - Friday 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 5712722098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VISWANATHAN SUBRAMANIAN/Examiner, Art Unit 2832 


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832